Citation Nr: 0711367	
Decision Date: 04/17/07    Archive Date: 05/01/07	

DOCKET NO.  00-04 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left 
foot disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel  


INTRODUCTION

The veteran had active military duty from January 1980 to May 
1989.  There was no combat service.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.  The Board remanded 
the appeal in July 2003 for VCAA compliance, and in September 
2004 for additional evidentiary development.  All development 
requested in previous remands has been completed in full.  
Stegall v. West, 11 Vet. App. 268 (1998).  The case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  X-ray studies of the left foot and ankle are normal, and 
any disability attributable to a left foot injury during 
service is not more than moderate in nature.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
left foot disability have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.71a, Diagnostic Code 5284 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided VCAA notice in July 2002 and, 
following the Board's July 2003 remand, he was again provided 
VCAA notice in August 2003.  These notifications informed him 
of the evidence necessary to substantiate his claims, the 
evidence he was responsible to submit, the evidence VA would 
collect on his behalf, and advised he submit any relevant 
evidence in his possession.  All known available evidence 
relevant to the veteran's claim for increase with respect to 
his left foot has been collected for review, including the 
service medical records, records of the veteran's treatment 
with VA, Social Security records, and VA examinations which 
are adequate for rating purposes.  The veteran does not 
contend and the evidence on file does not suggest that there 
remains any additional evidence which is uncollected for 
review.  The Board finds that VCAA is satisfied in this 
appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was most recently provided VCAA notice with 
respect to downstream issues and effective dates in August 
2006.  To the extent that this notice may not be viewed as 
timely, any error must be harmless because no allowance may 
flow from this appeal.  

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
assigned, the higher evaluation will be applied if the 
disability more nearly approximates the criteria for that 
rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.  

The Schedule provides a diagram indicating that normal range 
of motion for the ankle is from 0 to 20 degrees' 
dorsiflexion, and from 0 to 45 degrees' plantar flexion.  
38 C.F.R. § 4.71a, Plate II.  

The veteran's left foot injury residuals have been evaluated 
in accordance with the schedular criteria for "other foot 
injuries."  Moderate injury of the foot warrants a 
10 percent evaluation, moderately severely injury warrants a 
20 percent evaluation, severe injury warrants a 30 percent 
evaluation, and a 40 percent evaluation is warranted with 
actual loss of use of the foot.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  

Analysis:  Historically, the veteran was granted service 
connection for the residuals of a left foot injury with a 
10 percent evaluation effective from May 1989.  The injury 
residuals were then characterized as left foot tendinitis 
with ruptured tendons.  

The veteran was provided a VA orthopedic examination in 
September 1999.  He provided a history of extensor tendon 
injury of the left foot which was treated conservatively 
during service.  There was no laceration, but a slip and fall 
with pain on the bottom of the foot, and later the top of the 
foot.  There was no surgery.  The principal complaint was 
pain on use.  Upon examination, the veteran demonstrated a 
significant limp while holding his left knee almost in full 
extension and bringing his leg out to circum-abduction as he 
walked.  He walked briskly however.  Capillary circulation to 
the toes was normal.  Total extension in all five toes was 
normal, but the veteran reported he could not flex his toes 
without pain.  Upon completion of the examination, the VA 
orthopedist wrote that the veteran's complaints of tenderness 
throughout the dorsum of the foot, and his inability to flex 
any of his toes, "appear out proportion to what the injury 
appeared to have been."  Functional impairment was described 
as "mild."  

In April 2000, the veteran testified at a personal hearing at 
the RO.  He provided his description for how he felt his 
injured left foot restricted his activities.  He testified 
that he did not use either a cane or a brace for the foot, 
and that nobody had ever talked to him about a cane or brace.  

In November 2003, the veteran was provided another VA 
orthopedic examination.  Upon examination of the left foot 
and ankle, the veteran was noted to have an extremely 
abnormal gait when he walked, walking forward with a somewhat 
stiff left knee, and a somewhat abducted gait, with inversion 
of the foot.  He was tender about the dorsum of the foot and 
the midlateral ankle.  Capillary circulation of the toes was 
normal, and the veteran was able to flex and extend the toes 
normally.  Left ankle range of motion was dorsiflexion to 10 
(of 20) degrees and plantar flexion was to 40 degrees (full).  
Left foot X-ray studies demonstrated no signs of bone, joint 
or soft tissue abnormality throughout a series of different 
films.  The impression was an intact appearing left foot.  
The orthopedist reviewed this X-ray and indicated that it 
showed a "normal" left foot.  Functional impairment of the 
foot was described as "moderate."  

The veteran was provided his most recent VA orthopedic 
examination in April 2005.  At this time, his claims file was 
reviewed by the VA physician.  In reviewing the veteran's 
claims folder, the physician noted that there were many 
"Waddel" findings/signs.  It was noted that previous X-rays 
of the left foot were entirely normal.  It was noted that the 
veteran occasionally used a cane on the right, but at other 
times on the left.  The veteran's essential complaint was one 
of pain and tenderness in the foot.  There were no braces or 
inserts, and no flare-ups, and no routine treatment for the 
foot documented.  Physical examination revealed that the gait 
was very abnormal keeping the left knee stiff and when asked 
why he did that, the veteran reported that he did not know 
why.  He tended to walk, at times, on the outer border of the 
left foot.  Manual muscle strength testing of the lower 
extremities was 5/5, and sensory evaluation of the legs and 
ankles was normal.  Range of motion of the left ankle was 
dorsiflexion to 10 degrees (of 20) and plantar flexion to 
45 degrees (full).  There were general complaints of 
tenderness about the entire dorsum of the foot, but there was 
no swelling, capillary circulation was normal, and the toes 
were normal.  There was no finding of pes planus or hallux 
valgus.  Achilles and heal alignment was within normal 
limits.  The assessment for the left foot and ankle was 
chronic strain.  Upon careful review of all of the evidence 
on file, this physician also wrote that "there was never any 
evidence of any 'ruptured tendons.' "  He further wrote that 
there was no obvious reason for the veteran's abnormal gait 
pattern, and suggested that this should be evaluated by a 
psychiatrist.  The assessment of functional limitation for 
the left foot and ankle was "moderate."  

A review of the VA outpatient treatment records over the last 
several years fails to reveal that the veteran sought or 
required any form of routine or ongoing treatment for his 
left foot or ankle.  Indeed, although the veteran has sought 
treatment for numerous physical complaints and for 
psychiatric counseling, these records are essentially silent 
for any complaints or findings with respect to the veteran's 
left foot.  

A preponderance of the evidence of record is against an 
evaluation in excess of 10 percent, reflective of not more 
than moderate overall left foot disability, at all times 
during the pendency of this appeal.  X-ray studies reveal no 
findings of any bone, joint or soft tissue abnormality, and 
have been interpreted as normal.  The left foot has never 
required surgery, nor is there any indication of any 
requirement for routine care or treatment.  In 1999, 
disability of the left foot was characterized as mild, but in 
2003 and 2005, disability was characterized as moderate.  

Moderate disability warrants a 10 percent evaluation in 
accordance with the schedular criteria at 38 C.F.R. § 4.72, 
Diagnostic Code 5284.  The clear preponderance of the 
evidence of record is against a finding that the veteran 
meets or even closely approximates the criteria for the next 
higher 20 percent evaluation reflective of moderately severe 
left foot disability.  Indeed, although the veteran presents 
for examinations with an impaired gait, repeated examinations 
fail to identify any pathological basis for the degree of 
symptoms reported by the veteran.  A careful review of the 
evidence on file fails to reveal any significant flareups or 
any objective clinical evidence of chronic swelling or edema 
or any bone or joint abnormality or any arthritis.  In the 
absence of objective medical evidence demonstrating an 
increase in underlying severity, an increased evaluation is 
not warranted.  


ORDER

Entitlement to an evaluation in excess of 10 percent for left 
foot disability is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


